Title: The Commissioners to Sartine, 15 June 1778
From: First Joint Commission at Paris,Adams, John
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
     Passy, 15 June 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:135–137. The Commissioners, in answer to Sartine’s letter of 6 June, indicated their reasons for refusing the drafts drawn on them by Bersolle, and, by implication and tone, their displeasure at Sartine’s interference in the Commission’s affairs. The Commissioners further noted that it was highly irregular for merchants or naval captains to make drafts without prior approval and that the continuance of such practices would deprive the Commissioners of control over expenses and might ultimately result in their bankruptcy. The Commissioners declared their willingness to pay for goods supplied to John Paul Jones from the royal magazines, agreed that restitution should be made for goods stolen from the Lord Chatham by Jones’ crew, and reported their decision to send Lt. Simpson to America for trial. In addition, the Commissioners requested that the sale of the Lord Chatham and other prizes be expedited so as to provide funds for the Commissioners to defray the cost of keeping ships in port and for the captors to purchase necessities. Finally, the Commissioners acquiesced in the naming of Botsen, about whom they knew little, for possible employment by the French as a pilot on the American coast.
    